PER CURIAM.
We affirm the order dismissing the appellant’s second amended complaint with prejudice and without leave to amend, but reverse the award of attorneys’ fees to the appellee pursuant to section 57.105, Florida *57Statutes (1987). The trial court’s order is deficient “because it contains no finding ... regarding a complete absence of a jus-ticiable issue.” Whitten v. Progressive Casualty Insurance Co., 410 So.2d 501, 506 (Fla.1982). On remand, the trial court may reimpose these fees only if it makes the necessary findings.
Affirmed in part, reversed in part, and remanded.
RYDER, A.C.J., and THREADGILL and ALTENBERND, JJ., concur.